Exhibit 10.25

Letter Agreement Regarding Severance Benefits

The purpose of this letter agreement (hereafter, “Agreement”), dated and
effective as of March 12, 2012 (hereafter, “Effective Date”) is to confirm the
mutual understanding of NextWave Wireless Inc., a Delaware corporation
(hereafter, “Company”) and Frank A. Cassou (hereafter, “Executive”) regarding
the provision of certain severance benefits to Executive which are not otherwise
provided in accordance with the Company’s standard employee benefit offerings.

Termination

The Company recognizes that Executive’s contribution to the Company’s success
has been and will be substantial; and the Company wishes to encourage the
Executive to remain with and devote full time and attention to the business
affairs of the Company and wishes to provide income protection to Executive for
a period of time in the event of an involuntary termination of his employment
without Cause (as hereinafter defined) or a voluntary termination of his
employment for Good Reason (as hereinafter defined). A termination of
Executive’s employment by the Company for “Cause”, for the purpose of this
agreement shall mean any termination relating to: (i) any act or acts
constituting a felony or any other crime involving moral turpitude; and/or
(ii) any material failure by Executive to perform his duties as described in
this Agreement in a manner consistent with his position, but only after the
Company delivers to a written notice of such failure at least sixty
(60) business days prior to the effective date of the Executive’s termination of
his employment for a material failure or violation, which notice shall set forth
the specific actions, inactions, violations or failures of the Executive that,
in the Company’s view, permit the Company to terminate his employment for a
material failure or violation, and the Executive shall fail or refuse, within
the thirty (30) business day period following his receipt of such notice, to
either discontinue the actions or inactions, or otherwise cure or correct the
deficiencies or behaviors, that were set forth in such notice as grounds for the
Company terminating his employment, unless such deficiencies cannot be cured
within such thirty (30) business day period then Executive shall have diligently
commenced such cure or correction but in no event shall the cure period exceed
ninety (90) days. A termination of Executive’s employment by Executive for “Good
Reason” shall mean any termination (x) arising out of or related to: (i) a
diminution in Executive’s rate of salary; (ii) a material diminution in or
cancellation or revocation of any material benefit plan in which Executive
currently participates, including without limitation health and life insurance
benefits or the long-term incentive award currently held by the Executive;
(iii) a diminution in Executive’s authority, duties, or responsibilities, as
determined by Executive in his sole discretion; or (iv) a material breach by the
Company of this Agreement; or (y) occurring for any reason within 90 days after
the date of a Change in Control (as defined below) of the Company.

In the event that Executive’s employment with the Company is terminated for
either Good Reason or without Cause (hereafter, either a “Company Termination”),
the Company shall deliver the following to Executive: (i) all accrued salary and
wages as of the date of termination; (ii) accrued vacation as of the date of
termination and (iii) that



--------------------------------------------------------------------------------

sum equal to one (1) year of Executive’s base salary then in effect (hereafter,
the “Termination Payment”). In the event of such Company Termination, the
Termination Payment, accrued wages, and accrued vacation shall be delivered to
Executive within three (3) calendar days after the effective date of the Company
Termination; provided, however, that the Termination Payment may be delayed to
the extent described in the paragraph below captioned “Section 409A” with
respect to the requirements of Section 409A (as defined below) regarding
“specified employees”, as applicable. In the event of such a delay, the amount
of the Termination Payment will be placed in an escrow account (consistent with
Section 409A) and will be transferred automatically to Executive's personal
account on the payment date specified in the paragraph below captioned “Section
409A”. The Company further represents and agrees that, in the event of a Company
Termination, unless restricted or prohibited by applicable law, it shall provide
continued medical, dental and vision insurance coverage for Executive and each
of his eligible dependents, at the Company’s expense, for a period of twelve
(12) months after the effective date of the Company Termination, of a kind and
quantity provided to Executive and his eligible dependants prior to such Company
Termination (hereafter, the “Company Termination Insurance Benefit”). In the
event that the Company is unable to provide such coverage, the Company agrees to
pay Executive reimbursement of the cost of Executive’s (and his eligible
dependents’) obtaining medical, dental and vision coverage of a kind and
quantity provided to Executive and his eligible dependants prior to such Company
Termination until twelve (12) months after the date of termination of
employment, payable in accordance with the Company’s customary payroll
practices, subject to Executive’s providing the Company with appropriate
documentation as requested by the Company in connection therewith. Executive
shall be entitled to continue to participate in the Company’s benefit plans to
the extent, for the duration and on the terms provided by COBRA or similar state
law following the conclusion of the Company Termination Insurance Benefit.

In the event that Executive’s employment is terminated by the Company for Cause,
the Company shall, within three (3) days after the effective date of such
termination for Cause, deliver to the Executive all accrued wages and salary
owed to Executive.

For purposes of this Agreement, a “Change in Control” shall mean the occurrence
of any one of the following events:

(a) any “person” (as defined in Section 3(a)(9) of the Exchange Act, and as
modified in Section 13(d) and 14(d) of the Exchange Act) other than (A) the
Company or any of its subsidiaries, (B) any employee benefit plan of the Company
or any of its subsidiaries, (C) any Affiliate (meaning, with respect to any
person or entity, any other person or entity that directly or indirectly through
one or more intermediaries controls, is controlled by or is under common control
with, the person or entity in question, the term “control” meaning the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a person or entity, whether through ownership of
voting securities, by contract or otherwise), (D) a company owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of the Company, or (E) an underwriter temporarily
holding securities pursuant to an offering of such



--------------------------------------------------------------------------------

securities (a “Person”), becomes the “beneficial owner” (as defined in Rule
13d-3 of the Exchange Act), directly or indirectly, of securities of the Company
representing more than 50% of the combined voting securities of the Company then
outstanding;

(b) the consummation of any merger, organization, business combination or
consolidation of the Company or one of its subsidiaries with or into any other
entity or organization; provided, however, that a merger, reorganization,
business combination or consolidation which would result in the holders of the
voting securities of the Company outstanding immediately prior thereto holding
securities which represent immediately after such merger, reorganization,
business combination or consolidation more than 50% of the combined voting power
of the voting securities of the Company or the surviving company or the parent
of such surviving company shall not be covered by this subparagraph (b);

(c) the consummation of a sale, lease, transfer, conveyance or other disposition
(including by merger or consolidation) by the Company in one or a series of
related transactions, of all or substantially all of the Company’s assets, other
than any such transaction if the holders of the voting securities of the Company
outstanding immediately prior thereto hold securities immediately thereafter
which represent more than 50% of the combined voting power of the voting
securities of the acquiror, or parent of the acquiror, of such assets; or

(d) individuals who, as of the Effective Date, constitute the Board of Directors
of the Company (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, that any individual becoming a
director subsequent to the Effective Date whose election by the Board, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a director of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of either (i) an actual or
threatened election contest (as such terms are used in Rule 14A-11 of Regulation
14A promulgated under the Exchange Act) with respect to the election or removal
of directors or an actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board or (ii) a plan or agreement to
replace a majority of the directors of the Board then comprising the Incumbent
Board.

Section 409A

Notwithstanding any provision of this Agreement to the contrary, if, at the time
of the Executive’s termination of employment with the Company, Executive is a
“specified employee” as defined in Section 409A (together with the regulations
and guidance promulgated thereunder, “Section 409A”) of the Internal Revenue
Code of 1986, as amended (the “Code”), and one or more of the payments or
benefits received or to be received by Executive pursuant to this Agreement
cannot be paid or provided at the time otherwise provided under this Agreement
without subjecting Executive to an additional tax, interest and/or penalties
under Section 409A, then any such payment or benefit that is payable during the
first six months following Executive’s “separation from service” (as such term
is defined by Section 409A) shall be paid or provided to Executive (or



--------------------------------------------------------------------------------

Executive’s estate in the event of Executive’s death) in a lump sum cash payment
(together with interest on such amount during the period of such restriction at
a rate per annum equal to the applicable federal short-term rate (compounded
monthly) in effect under Section 1274(d) of the Code on the date of Executive’s
termination of employment with the Company) on the earlier of (A) the first
business day of the seventh calendar month immediately following the month in
which Executive’s “separation from service” (as defined above) occurs, or
(B) the date of Executive’s death. The provisions of this Section shall only
apply to the extent required to avoid Executive’s incurrence of any penalty tax
or interest under Section 409A. In addition, if any provision of this Agreement
would cause Executive to incur any penalty tax or interest under Section 409A,
the Company may reform such provision to maintain to the maximum extent
practicable the original intent of the applicable provision without violating
the provisions of Section 409A. This Agreement is intended to comply with the
requirements of Section 409A. To the extent that any provision in this Agreement
is ambiguous as to its compliance with Section 409A, the provision shall be read
in such a manner so that no payments due under this Agreement shall be subject
to an “additional tax” as defined in Section 409A(a)(1)(B) of the Code. For
purposes of Section 409A, each payment made under this Agreement shall be
treated as a separate payment. In no event may Executive, directly or
indirectly, designate the calendar year of any payment hereunder.

All reimbursements provided under this Agreement shall be made or provided in
accordance with the requirements of Section 409A, including, where applicable,
the requirement that (i) any reimbursement is for expenses incurred during
Executive’s lifetime (or during a shorter period of time specified in this
Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred, and (iv) the right to reimbursement is not subject to
liquidation or exchange for another benefit.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the Effective Date.

 

    NEXTWAVE WIRELESS INC.   By:  

/s/ Robert Symington

  Name:   Robert Symington   Title:   Chairman, Compensation Committee   By:  

/s/ Frank A. Cassou

  Name:   Frank A. Cassou   Title:   Executive Vice President and Chief Legal
Counsel